Citation Nr: 1220355	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  11-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for bilateral foot condition.

3.  Entitlement to service connection for degenerative arthritis of the cervical spine.

4.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1977 to April 1985 and from November 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a video conference hearing before a Veterans Law Judge of the Board on March 20, 2012.

On March 9, 2012, the Veteran requested that his video conference hearing be postponed and instead asked to appear at a Travel Board hearing in July 2012.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2011).

A Travel Board hearing must now be scheduled.  The Veteran should be notified by letter of the date, time, and place of that hearing.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran should be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

